GRANT C. JAQUITH
United States Attorney

Sergei Aden
Special Assistant U.S. Attorney
c/o Social Security Administration
Office of General Counsel
26 Federal Plaza, Room 3904
New York, NY 10278-0004
212-264-2026
Sergei.Aden@ssa.gov
Bar No. 517159

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DONNA S. KUZNIA,
                                                     Case No.: 5:18-cv-01070-DEP
                              Plaintiff,

                       v.
                                                     STIPULATION AND ORDER
                   1
ANDREW SAUL,                                         REGARDING PAYMENT OF FEES
Commissioner of Social Security,                     PURSUANT TO THE EQUAL ACCESS
                                                     TO JUSTICE ACT
                              Defendant.




       IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their

undersigned attorneys, that Plaintiff is awarded six thousand one hundred twenty-five dollars

($6,125.00) in attorney’s fees pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412, in full satisfaction of any and all claims under the EAJA. Payment of fees will be made

directly to Plaintiff’s attorney if Plaintiff has agreed to transfer her rights to EAJA fees to her




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
U.S.C. § 405(g) (action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
                                                1
attorney, and provided that Plaintiff owes no debt that is subject to offset under the Treasury Offset

Program.


                                                      GRANT C. JAQUITH
                                                      United States Attorney


                                               By:    /s/ Sergei Aden
                                                      SERGEI ADEN
                                                      Special Assistant U.S. Attorney
                                                      Bar No. 517159

                                                      DATE: November 19, 2019




                                                      HOWARD D. OLINSKY, ESQ.
                                                      Bar No. 102297
                                                      Olinsky Law Group
                                                      250 South Clinton Street
                                                      Ste 210
                                                      Syracuse, NY 13202
                                                      315-701-5780
                                                      Fax: 315-701-5781
                                                      Email: holinsky@windisability.com

                                                      DATE: 11/19/2019



SO ORDERED:




HONORABLE DAVID E. PEEBLES
UNITED STATES MAGISTRATE JUDGE

              November 21, 2019
DATE:




                                                  2
